DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for allowance:  the prior art does not disclose or make obvious an ion source having a ceramic cylinder, three cathodes, and a cathode extending into a ceramic cylinder comprises a cathode target material, a ceramic insulating member, a limiting member, a fixed member, a cathode cooling pipe, a cathode flange and a trigger binding post, the trigger electrode being fixed on the ceramic insulating member, the limiting member being fixed on the fixed member, the fixed member fixing the indirect cooling channel on the cathode cooling pipe through a screw fastener, the cathode cooling pipe being fixed on the cathode flange, and the trigger binding post being connected with the trigger electrode through a wire, wherein a leading-out electrode and an accelerating electrode with leading-out slits are arranged on the accelerating electrode and the leading-out electrode.
In the prior art,  a water-cooled cathode ion source is taught by Jerez (US 20140145581 A1), Kinoyama (US 20030218429 A1), Cloutier (US 5,763,890 A) and Anders (US 6,137,231 B2), but they do not teach the structure of the current invention with multiple cathodes and trigger electrodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881